PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/671,110
Filing Date: 31 Oct 2019
Appellant(s): Greenberg et al.



__________________
Samuel K Simpson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

RESTATEMENT OF REJECTION
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 USC 112(a) as failing to comply with the written description requirement.
Claims 1-20 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masella, US Patent Application Publication No. 2006/0080229 in view of Golec, US Patent Application Publication No. 2007/0233559.


(2) Response to Argument
35 USC 112(a) Arguments (See page 7 of Appellant’s Brief)
	Appellant’s claims recite the limitation “an alert comprising a service level agreement”; however Appellant’s specification does not provide written support for this limitation. The issue at hand relates to the term “comprising”. This is not an instance where Appellant has created a limitation with absolution no basis in its specification (e.g., a limitation directed to alphabetizing the works of Shakespeare). Rather the issue is whether what is described in the specification could be interpreted as “comprising”.
While Appellant’s specification does describe a relationship between an alert and a service level agreement, this disclosure does not teach “an alert comprising a service level agreement”. The definition of comprise is consist of, be made up of. Thus the plain meaning of the limitation requires that there is an alert made up of a service level agreement. However, Appellant’s specification describes these as two separate things such as in [0007] “routes the alert and a service level agreement ("SLA"), from the CRM engine”; [0015] “the integrated LOS/CRM system may utilize one or more SLAs to provide one or more automatic alerts to computing devices”; and Figure 5, item 504, [0034], [0035]. The specification and drawings teach the alert and the service level agreement as being two separate things. Additionally, the specification seems to indicate that the service level agreement exists before the alert is even generated (the SLA being used to create the alert). There is no teaching that the alert comprises the service level agreement. 
Furthermore, Appellant’s arguments are unpersuasive as they merely argue that a relationship exists between the alert and the service level agreement. Appellant 
While the specification would provide support for a different term such as “an alert generated via a service level agreement” or “an alert associated with a service level agreement”; there is no support for the term comprising. There is no written support for the limitation “an alert comprising a service level agreement” and the 35 USC 112(a) rejection is proper.

35 USC 112(b) Arguments (See page 7 of Appellant’s Brief)
Appellant’s claims recite the limitation “an alert comprising a service level agreement” which is indefinite. The limitation is indefinite due to a disconnect between the plain meaning of the limitation and what is described in the specification. Thus it is unclear whether Appellant intended that the claim recites an alert that also contains the service level agreement (the plain meaning of the limitation) or whether the alert and the service level agreement are two separate entities that are associated with each other (what is disclosed in the specification). Furthermore, in view of the specification it is unclear how an alert can comprise a service level agreement as they seem to exist independently of each other. Since there are multiple ways to interpret what is actually being claimed with this limitation, the limitation is indefinite and the 35 USC 112(b) rejection is proper.

35 USC 101 Arguments
Appellant argued the 101 rejection advanced by the Examiner is improper and should be reversed (see generally, Appellant’s Brief pages 8-11). Examiner maintains that the 101 rejection in the Final Office Action of September 10, 2021 is proper. Examiner identified the steps that recite an abstract idea. Examiner explained how they are a fundamental economic practice and fall into the category of Certain Methods of Organizing Human Activity; thus, they recite a judicial exception. The additional elements are the computer implementation of the abstract idea and extra-solution activity. These additional elements do not amount to a practical application of the judicial exception or significantly more. The rejection is proper and should be affirmed.

Appellant argued its claims are similar to those in Berkheimer and reduce redundancies (See pages 8-10 of Appellant’s Brief).
Appellant argued that its claims reduce redundancies similar to Berkheimer and thus improve computer functionality. Examiner does not find this argument persuasive. 
First, there was no determination in Berkheimer that its reduction of redundancies constitutes eligible subject matter. The issue in Berkheimer is whether the district court erred in granting summary judgment that the claims recited ineligible subject matter. The court in Berkheimer determined that there was an underlying factual question as to whether the claims recited well-understood, routine, and conventional subject matter. 
Whether claims 4–7 perform well-understood, routine, and conventional activities to a skilled artisan is a genuine issue of material fact making summary judgment inappropriate with respect to these claims.
We do not decide today that claims 4–7 are patent eligible under § 101. We only decide that on this record summary judgment was improper, given the fact questions created by the specification's disclosure.

Furthermore, Appellant’s claims are not similar Berkheimer as the redundancy reduction in Berkheimer is not similar to the redundancy reduction in Appellant’s claims. The claims in Berkheimer were directed to an improved way to store data where document files are translated to a common input format that allows for parsing of the elements of such documents into an object oriented document model with linking tags associated with each of the objects, element properties and element property values. This storage of information allows the system to efficiently compare, reconcile, store, distribute and edit such object oriented components, elements, properties and/or values. Thus the manner in which Berkheimer stored data allowed for one-to-many editing because of linked object structures (i.e., if there are multiple copies of a document, the system does not store multiple, individual copies of an item/document but rather one copy of the item/document that is linked to multiple instances of the item/document). Appellant’s claims are not similar to this. Appellant merely receives leads/data and determines that generating a new entry for that lead/data would result in a redundant entry. Rather than creating a new entry, the system merely merges the 
Appellant argued that its claims improves computing performance by eliminating redundancies. Examiner does not find this argument persuasive. Appellant has not affected the underlying technology with its claims and the computer processes data in the same manner as before. Appellant has merely used a business methodology to improve the data that is being processed. Appellant merely takes a stack of business leads, determines whether the lead is new and requires a new entry or if the lead is already in the system then update the existing entry. The problem is not technical in nature (as opposed to Berkheimer where the claims addressed how data is stored) and would have a pen and paper analog. Appellant’s claims are the same as the people from Glengarry Glen Ross receiving a stack of notecards with leads on them; determining that they already have old notecards on three of the new leads; and deciding to paperclip the new notecard to the old notecard. 
Appellant merely alleges its claims improve computing performance, the underlying assumption that having less data or non-redundant data actually amounts to a technical improvement. While it is tempting to assume that processing a “smaller pile 
Appellant argued that it does not need to show an “actual” improvement in technology to have eligible subject matter. Appellant appears to be confusing the broad definition of “improvement” in the language of 35 USC 101 with the requirements of the Mayo test. While 101 does not require the improvement in the art to be an actual improvement (in the sense that claims do not need to be “better” than the prior art); meeting the Mayo test standard of a practical application or significantly more via “an improvement to the functioning of a computer” would require an “actual” improvement. Otherwise every computer implemented abstract idea would absurdly recite an 
In conclusion, the Appellant’s reduction of redundancies does not amount to eligible subject matter. Appellant merely describes the functionality of the limitation, and provides little to no analysis as to how this amounts to eligible subject matter. Appellant does not seem to argue this amounts to a non-abstract idea, a practical application, or significantly more. One must assume that when Appellant argues the claims improve computing performance they intended to argue that that the claims qualify as a practical application or significantly more by reciting an improvement to the functioning of a computer. Any improvement in the claims resides in the underlying abstract idea. The aspects that Appellant identified are a part of the abstract idea, not the additional elements. Outside of the abstract idea there is only the computer implementation of the claims and extra-solution activity. Neither of these are indicative of a practical application or significantly more.

Appellant argued its claims are similar to those in Example 21 and provide an alert (See pages 8, 9-10 of Appellant’s Brief).
Appellant argued that its claims are similar to those in Example 21 and recite an  alert that imposes a timeline on a user thus avoids expending computing resources. Examiner does not find this argument persuasive. Appellant’s claims are not similar to 
Appellant proceeds to make a similar argument as above, that using an alert results in using less computer resources. Examiner maintains the above arguments. The alert in and of itself does not improve the functioning of the computer; the underlying technology is unaffected. Appellant is merely improving the business methodology implemented by the technology. Appellant is not improving how the computer actually functions. Any reduction in computing resources is a result of the improved business methodology, not in how the computer functions/processes data. Appellant’s claims merely recognize that a new lead already exists in its database, appends the new information to the old entry and alerts the person who is handling that entry while imposing a timeline on the person handling the lead. There is nothing in these limitations that affects how a computer functions. Merely performing an better abstract idea on a computer does not improve the functionality of that device.
Appellant argued the Examiner did not provide any reasoning on why the use of an alert is not directed toward patent eligible subject matter. Examiner does not find this argument persuasive. Examiner identified the use of the alert as a part of the underlying abstract idea. The identified steps were a fundamental economic practice and thus are certain methods of organizing human activity, a judicial exception. Outside of the 

Appellant argued that claims 4-6 are similar to those in Finjan and utilizes linking in an inventive arrangement (See pages 10-11 of Appellant’s Brief)
Appellant argued that claims 4-6 are similar to those in Finjan and utilizes linking in an inventive arrangement. Examiner does not find this argument persuasive. Again Appellant has identified a cursory similarity that both claims recite linking. In Finjan the claimed method generates an improved security profile which improves the process of virus scanning by allowing for protection against unknown viruses and obfuscated code. Allowing for protection against unknown viruses and obfuscated code is what amounted to a specific methodology for obtaining a desired result. Merely because “linking” was a part of the specific methodology in this particular context does not mean any recitation of “linking” in a claim results in eligible subject matter. Appellant is not claiming a specific way of achieving a desired outcome. Appellant is merely claiming a methodology; which in and of itself does not arise to the level of a “specific way of achieving a desired outcome or result.” Merely claiming “linking” limitations does not mean there is eligible subject matter which is similar to Finjan. Appellant merely points out the utility of the claims which does not mean there is a specific methodology for obtaining a desired result as in Finjan.


35 USC 103 Arguments
	Appellant argued that the combined references do not teach merging the lead data into an existing lead object. Examiner does not find this argument persuasive. Appellant is performing piecemeal analysis of the references.  In response to Appellant t's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is not persuasive to argue that Masella does not merging when this reference is not being used to teach that limitation. Examiner uses Golec to teach merging the lead data into an existing lead object as seen in paragraph [0038]
“If the lead is known to system 100, then a lead record 302 exists in leads database 108.  A stored lead record can be compared 606 against the new data received by system 100 in order to validate the new data.  Where the data is inconsistent, an alert is preferably generated 610 for subsequent review, e.g., by an analyst.”
“After a lead has been scored 618, the new or updated lead record 302 is stored 620 in leads database 108.”


Appellant proceeded to argue it would not be obvious to combine Golec with Masella because Masella deletes duplicate leads (as opposed to merging/updating/appending information). Merely because Masella deals with leads in a different manner does not mean it is improper to combine the references. Masella is not solely directed to dealing with duplicate leads. This aspect is a minor part in the overall methodology in how Masella handles lead (the system in Masella obtains lead, analyzes and scores the lead and then proceeds to sell the leads to interested parties via a primary or secondary market). Masella determines if an acquired lead already exists in its database. Merely because Masella takes a different course of action when it detects a redundancy (deleting the duplicate lead) does not mean that a combination is improper. If one of ordinary skill in the art were presented with Masella and Golec it would be obvious that instead of deleting duplicate lead information (as taught by Masella) the system could take the new lead information and merge/update/append that information with the existing lead record as taught by Golec. The results of the combination would be predictable. Therefore it would be obvious to combine Masella and Golec to teach Appellant’s claims.
	Appellant argued the cited art does not teach “a processor that invokes, without an application programming interface, a customer relationship management engine and a loan origination engine, the customer relationship management engine”. Appellant argued that the references do not discuss a customer relationship management engine, a loan origination system.  Examiner does not find this argument persuasive. The broadest reasonable interpretation of a customer relationship management engine or 
	Appellant argued Examiner did not present a prima facie case for combining the references. Examiner provided a prima facie case for combining references. Examiner satisfied the Graham factual inquiries by (1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known 
In conclusion Examiner presented a proper art rejection. The cited art teaches all the limitations of the claim under the broadest reasonable interpretation in view of the specification. Examiner provided proper motivation to combine the references. Examiner presented a prima facie case of obviousness and the 35 USC 103 rejection is proper.


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL J WARDEN/Examiner, Art Unit 3693      
                                                                                                                                                                                                  Conferees:

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.